Citation Nr: 1606563	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  04-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 23, 2006, and in excess of 70 percent thereafter.
 
2.  Entitlement to an evaluation in excess 10 percent for a right knee disability manifested by limitation of motion and for a rating in excess of 20 percent for right knee instability effective November 10, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran had active duty service from August 1967 to August 1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned a 50 percent evaluation for that disability, effective December 6, 2000-the date on which his claim for service connection was received-and awarded a 10 percent evaluation for the Veteran's right knee disability, effective that same date.  By a September 2008 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's PTSD evaluation to 70 percent disabling, effective April 23, 2006. 

The Veteran requested a Board hearing before a Veterans Law Judge in his March 2004 substantive appeal, VA Form 9.  The Veteran was eventually scheduled for a Board hearing in July 2014, which he was notified of in a May 2014 letter.  The Veteran failed to appear for the scheduled hearing and he has not demonstrated good cause for failing to appear.  Accordingly, the Board will proceed with consideration of his claims.

Finally, in August 2014, the Board remanded these claims for additional development and consideration.  All requested actions have been completed and the claim is once again before the Board.  


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by complaints of pain, swelling, and weakness, and flexion limited to no less than 80 degrees due to pain.

2.  The Veteran's right knee disability is characterized by slight instability prior to November 10, 2014. 

3.  For the entire period on appeal, the Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas.

4.  Effective from December 6, 2000, the Veteran's service-connected right knee and PTSD disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256-63 (2015).

2.  The criteria are met for a sperate 10 percent disability rating for instability of the right knee, effective prior to November 10, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a; DC 5257 (2015).

3.  The criteria are met for an initial disability rating of 70 percent, but no higher, for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, DC 9411 (2015).

4.  The criteria for entitlement to a TDIU effective from December 6, 2000, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA through numerous letters sent to the Veteran prior to the adjudication of his claims.  These letters advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Also included was the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  

Additionally, the Veteran has been afforded VA examinations pertaining to the claims for increased ratings for his service-connected disabilities in April 2002, January 2004, June 2004, August 2008, and October and November 2014.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claims as they include an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  

Further, in obtaining the November 2014 and January 2015 examinations for the right knee and PTSD disabilities, respectively, the Board is satisfied that there has been compliance with its August 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

The Board has reviewed all the evidence in the appellant's electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analyses below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating service connected disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).




      A.  Right Knee Disability

The Veteran's right knee disability has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5260. 

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, DCs 5256 through 5263. 

Under DC 5257, a 10 percent rating is assigned when there is slight disability from recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned when there is moderate disability, and a 30 percent rating assigned when there is severe disability.

DCs 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

DC 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of flexion. 

DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of extension. 

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Here, the Veteran contends that his right knee disability is more severe than the currently assigned 10 percent rating reflects.

A February 2001 VA examination notes the Veteran's complaints of pain, popping of the right knee, swelling, and giving way when walking.  Range of motion testing revealed flexion to 135 degrees, and extension to 0 degrees.  The examiner stated that range of motion of the right knee was not limited by pain, lack of endurance, fatigue, weakness or incoordination.  Further, the examiner noted tenderness generally about the knee, but no effusion, increased warmth or crepitus.  There was also slight mediolateral laxity to the right knee, but the examiner found negative Lachman's signs and McMurray's tests.  The examiner concluded that the findings on examination indicate slight ligamentous laxity, medially and laterally.  

The January 2004 VA examination noted the Veteran's complaints of constant pain with stiffness.  The examiner noted that the Veteran's gain was antalgic, and he uses a cane and a brace on his knee, but was able to walk across the room without the cane.  Range of motion findings noted flexion to 105 degrees, with pain at the endpoint; and, extension to 0 degrees, with pain at the endpoint.  The examiner noted that range of motion of the right knee is limited by pain, fatigue, weakness and lack of endurance, with pain having the major functional impact.  There was no noted limitation due to incoordination.  Finally, there was no indication of swelling, inflammation, heat, redness, effusion, drainage, abnormal movement, or instability.  The examiner noted the Drawer and McMurray tests were negative.  

The Veteran was reexamined in May 2004, but his right knee was not included in that examination.  He was re-evaluated in August 2008, to assess the severity of his service-connected right knee disability.  

During the August 2008 examination, the Veteran reported constant pain, weakness, swelling and giving way.  He denied stiffness, heat, redness, lack of endurance, locking, fatigability and dislocation.  Upon physical examination, the VA examiner noted no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  However, there was evidence of crepitus in the right knee.  Range of motion texting revealed flexion to 140 degrees, with pain at 130 degrees; and, full extension.  Following repetitive use, there was additional limitation due to pain.  The anterior and posterior cruciate ligaments stability test of the right knee were within normal limits, as were the medial and lateral collateral ligaments.  The medial and lateral meniscus test of the right knee was within normal limits.   X-rays showed evidence of degenerative arthritic changes.  

Pursuant to the Board's remand directives, the Veteran was most recently examined in November 2014 to assess the severity of his service-connected right knee disability.  At that time, the Veteran reported pain, and noted that he has been receiving injections in his right knee.  He also reported feeling unstable when he stands after sitting for a long time.  Range of motion findings revealed flexion to 80 degrees, with full extension.  The examiner noted the Veteran was able to perform repetitive use testing, without additional functional loss or range of motion, but pain was present.  Further, the examiner noted there was no evidence of subluxation, lateral instability, effusion, recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment, and no meniscal conditions pertaining to the right knee.  Finally, it was also indicated that the Veteran requires the occasional use of a cane for ambulation.  

The Board also notes the significant VA treatment records associated with the claims file.  These VA treatment records correspond with the symptomatology noted during the VA examinations and are also reflective of the range of motion findings therein.  Notably, the VA treatment records do not show his flexion was ever found to be less than 80 degrees, as noted during the November 2014 examination.  

Based on the foregoing range of motion findings, and even considering the Veteran's pain and corresponding functional impairment, the Veteran's flexion of the right knee was, at most, limited to 80 degrees.  Thus, the evidence demonstrates that the criteria for a rating in excess of 10 percent based on noncompensable flexion with painful motion have not been met.  The Board, therefore, finds that a rating in excess of 10 percent pursuant to DC 5260 is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59.

There is also no evidence of ankylosis of the right knee, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of either knee, such that additional Diagnostic Codes pertaining to these injuries need be discussed.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, 5263 (2015).  

However, the Board does find that a separate 10 percent disability rating for slight instability of the right knee, prior to November 10, 2014.  Here, the evidence shows the Veteran suffered from instability of the right knee throughout the entire appeals period.  Specifically, although not clinically found, the Veteran competently reported having giving way and instability at all three VA examinations, and in statements made in support of his claim.  As such, he is entitled to a separate 10 percent rating for slight instability of the right knee pursuant to DC 5257, prior to November 10, 2014.  See id.; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604  (Dec. 1, 1997).  

Additionally, the Board notes the RO assigned a 20 percent rating for moderate instability of the right knee, pursuant to DC 5257, effective from November 10, 2014.  In order to warrant a higher rating under DC 5257, the Veteran would have to experience severe recurrent subluxation or severe lateral instability of the right knee, which has not been shown by the evidence of record.  As such, a rating in excess of 20 percent pursuant to DC 5257 since November 10, 2014, is not warranted.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his knee disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements throughout the course of his appeal with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 10 percent prior to November 10, 2014, and more than 20 percent since that time.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

	B.  PTSD

The Veteran is currently service connected for PTSD and assigned an initial 50 percent disability rating prior to April 23, 2006, and a rating of 70 percent since.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, DC 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV; see 38 C.F.R. § 4.130.

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

The relevant evidence of record includes VA treatment records dated to through 2015, private treatment records, and VA examinations dated in April 2002, January and June 2004, August 2008, and January 2015.  

As an initial matter, the Board notes a February 2001 statement from the Veteran's VA psychiatrist indicating the Veteran has been receiving treatment for the past three months for PTSD, due to his combat experiences he had in Vietnam.  The psychiatrist noted that the Veteran suffered from "marked symptoms" of PTSD, which included "memories and nightmares of traumatic combat experiences, occasional flashbacks, panic attacks, avoidance behaviors, marked hypervigilance, exaggerated startle responses, insomnia and irritability problems, as well as marked problems regulating his mood."  

Thereafter, the Veteran was initially examined in April 2002 in connection with his service connection claim for PTSD.  During the examination, the Veteran reported symptoms such as recurrent and intrusive distressing recollections of in-service event, flashbacks, and panic attacks.  He reported avoidance tactics and markedly diminished interest or participation in significant activities.  Further, he stated that he felt detached and estranged from other people.  Other symptoms described by the Veteran include hypervigilance, irritability, and difficulty falling asleep.  He denied homicidal or suicidal ideations, or other psychotic symptoms.  

During the mental status examination, the Veteran was described as alert, cooperative, and appeared his age.  He was of average grooming and hygiene, very polite and well mannered, calm and cooperative, and was able to communicate well.  Affect was restricted and the Veteran's speech was fluent.  The Veteran was well oriented to time, place, person, and situation.  However, the examiner noted that the Veteran's recent memory was impaired.  Judgment and insight were intact.  Thus, the examiner confirmed a diagnosis of PTSD and assigned a GAF score of 61.  

The Veteran was again scheduled for a VA examination in January 2004 to assess the severity of his PTSD symptoms.  The mental status examination revealed the Veteran was pleasant, polite and cooperative.  His mood was described as lonely and his affect restricted.  Further, his thought content was significant for flashbacks and depressive thoughts, but there was no indication of suicidal or homicidal ideations.  His insight and judgment were reasonable, and he was oriented to time, place, person, and situation.  He could not do abstractions.  

The VA examiner noted the Veteran continues to suffer from reexperiencing syndrome, such as recurrent recollections of his trauma, nightmares, flashbacks and intense distress when he is reminded of events related to trauma.  He avoids war movies, socializing and newspapers.  He endorses a foreshortened sense of future, detachment and estrangement from others and restricted range of affect.   Additionally, the examiner noted the Veteran endorsed arousal symptoms, such as poor sleep, irritability, exaggerated startle response, poor concentration and hypervigilance.  The examiner stated those symptoms have impacted his functioning in many ways, including socially, occupationally and marital.  The examiner noted the Veteran's prognosis was guarded and assigned a GAF score of 50.  

The Veteran was again afforded a VA examination in June 2004.  The symptoms reported were largely inclusive of those noted in the previous VA examinations.  Notably, however, the Veteran also reported auditory hallucinations.  The VA examiner conducted a mental status examination that was also repetitive of the previous exanimations in April 2002 and January 2004, but also noted that the Veteran leads a socially restricted life, with diminished participation in leisure activities.  Further, the Veteran was dysphoric and exhibited difficulty with immediate memory and concentration.  A GAF score of 50 was again assigned.  

Another examination was provided in August 2008.  Again, the severity of the symptoms reported by the Veteran were repetitive of the ones previously found on examination, as were the clinical findings noted during the mental status examination.  Of note, the VA examiner referenced a 2001 VA treatment record that found assigned a GAF of 45, and determined the "Veteran is occupationally disabled from having panic attacks and him psychologically/chemically from the symptoms of PTSD.  Veteran has had thoughts of suicidal ideation."  

Further, during the mental status examination, the VA examiner noted the Veteran was not currently suicidal or homicidal.  The examiner concluded that the Veteran was nonfunctional in the workplace and at home, and also stated that it was difficult "on the basis of this interview to quantify whether his symptoms have significantly increased but his current clinical presentation precludes employment or normal social function."  A GAF of 55 was assigned.  

The VA examiner was most recently scheduled for a VA examination in October 2014, in compliance with the Board's remand directives.  However, the Veteran refused to participate in this examination.  As such, there are no further VA examination findings to consider in assessing the severity of the Veteran's PTSD.  

The Board notes there are significant VA treatment records associated with the Veteran's claims file.  The Veteran has been receiving psychotherapy for numerous years on a regular basis following his discharge from service, with records dating back to the late 1990s.  Throughout the pendency of this appeal, the Board notes that the Veteran's reported symptoms are repetitive of those described in his numerous VA compensation examinations discussed above.  Therefore, his reported symptomology need not be readdressed.  Additionally, the Veteran's GAF scores have varied widely throughout the appeals period, ranging from 35, as early as November 2000, to the low 60s.  

Moreover, the Veteran's reported symptoms have been consistently reported by the Veteran, both during his VA examinations and during his treatment at VA.  The symptoms reported in the Veteran's treatment records, during his VA examinations, and recounted in lay statements show reports of panic attacks, memory and concentration problems, irritability, hypervigilance, depression, anger, auditory hallucinations, nightmares, insomnia and suicidal ideations.  

Based on this evidence, the Board finds the Veteran's PTSD warrants a rating of 70 percent for the entire period on appeal.  In order to warrant a rating in excess of 70 percent, PTSD must result in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Diagnostic Code 9411.

Here, the available VA and private treatment records, along with the reports of the several VA examinations, when considered in the aggregate, show that the Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and did not indicate findings of total occupational and social impairment.  These are the criteria for a 70 percent rating. 

However, the Board does not find that the Veteran's symptoms result in total occupational and social impairment.  Specifically, the Veteran's disability is not manifested by any of the symptoms enumerated in the criteria for a 100 percent rating (gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name).  The evidence suggests the Veteran still has some social functioning, including relationship with his wife and children.  Additionally, the Veteran has never been described as suffering gross impairment in thought processes or communication, or exhibiting grossly inappropriate behavior.  Moreover, while he reports suffering from auditory hallucinations, there is no indication they are persistent.  Thus, while the Veteran's PTSD is no doubt severe in nature, the evidence does not suggest it is characterized by total occupational and social impairment.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements in support of his claim, as noted above.  The Veteran is competent to report on what he sees and feels and how he believes his PTSD has affected his life, including describing his symptoms.  See Davidson, supra.  The Board also finds this testimony to be credible as it is corroborated by the medical evidence of record for the respective periods on appeal, including as reported in the VA examinations.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

As the preponderance of the evidence is against this claim, reasonable doubt does not arise, and a schedular rating in excess of 70 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extra-Schedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria assigned for the right knee and PTSD sufficiently contemplate the Veteran's disabilities.  The Veteran's disabilities are characterized by manifestations that are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to these disabilities that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with the disabilities is consistent with the degree of disability addressed by the respective evaluations.  Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when all of his service connected disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted. 

IV.  TDIU

The Board notes the RO granted the Veteran entitlement to a total disability rating based on individual unemployability (TDIU), effective from April 23, 2006, pursuant to a September 2008 rating decision.  In granting TDIU, the RO determined the Veteran's PTSD and right knee disabilities precluded him from obtaining and maintaining substantially gainful employment.  

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999). 

As noted, the Veteran is currently service connected for several disabilities, however, in light of the Board's grant of an initial disability rating of 70 percent for PTSD, the Veteran satisfies the schedular criteria for a TDIU under § 4.16(a), as of December 6, 2000.  Further, as discussed above, the evidentiary record also makes it likely that the combined disability picture results in the Veteran being unable to secure or follow a substantially gainful occupation.  Most demonstrably, VA examinations throughout the appeal show that the Veteran has been unemployed since the mid-to late 1990s, which the Veteran and VA examiners are in agreement, is due to his PTSD and knee disabilities.  Since the RO has already determined that the Veteran is, in fact, unemployable, the Board finds that the Veteran is entitled to a TDIU, effective from December 6, 2000.  Accordingly, by resolving all reasonable doubt in the Veteran's favor, the claim must be granted.  



ORDER

Entitlement to a disability rating in excess of 10 percent for a right knee disability manifested by limitation of motion is denied.  

Effective December 6, 2000, entitlement to a separate disability rating of 10 percent for slight instability of the right knee is granted, subject to controlling regulations governing the payment of monetary awards

A rating in excess of 20 percent for right knee instability is denied.

An initial rating of 70 percent for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, effective from December 6, 2000, subject to controlling regulations governing the payment of monetary awards. 




____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


